IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,758-01


                          EX PARTE SAMUEL AGUILAR, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 09-253-A IN THE 130TH DISTRICT COURT
                           FROM MATAGORDA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Aguilar

v. State, No. 13-10-00273-CR (Tex. App.—Corpus Christi 2011, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because she

failed to timely notify him that his conviction had been affirmed and failed to advise him of his right

to petition pro se for discretionary review.

        The trial court found that Applicant was not advised of his right to file a pro se petition for
                                                                                                 2

discretionary review (PDR). It recommended that we grant Applicant an out-of-time PDR. We

agree. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time PDR

of the judgment of the Thirteenth Court of Appeals in cause number 13-10-00273-CR that affirmed

his conviction in cause number 09-253 from the 130th District Court of Matagorda County.

Applicant shall file his PDR with this Court within 30 days of the date on which this Court’s

mandate issues.



Delivered: August 20, 2014
Do not publish